HOFFMAN, Judge,
concurring.
I agree with the ultimate result reached by the majority in the instant case. I write separately to express my concern *463with the imposition of a causation requirement into the sentencing guideline which is absent from the language of the guideline itself. It is our duty to interpret the sentencing guidelines as they are actually written not as we believe they should be. However, because as the majority correctly points out there is language in the comment accompanying the text of the guideline indicating that a causation requirement was intended, I believe we do not stray too far afield in our imposition of this element. Therefore, I concur in the result reached in the present case.